Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This Office Action is in response to Applicant’s request for reconsideration filed February 1, 2021. Claims 42, 45-46, 49, 52-53, 56-59, and 62-65 are pending in the application. Claims 49, 52-53, 56-59, and 64-65 are withdrawn as being drawn to a non-elected invention. Claims 42, 45-46, and 62-63 will presently be examined to the extent they read on the elected subject matter of record. 

Status of the Claims

The rejection of claims 42, 45, and 46 provisionally rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 31, 33, and 43-46 of copending Application No. 15/316,671 (‘671) is maintained.  
The rejection of claim 42 under 35 U.S.C. 103 as being unpatentable over CN102987563 is maintained.  
The rejection of claims 42, 45, 46, 62, and 63 under 35 U.S.C. 103 as being unpatentable over Popplewell et al. (US 2004/0180068) in view of Baydo et al. (US 7,247,199) and Piotrowski (US 3,694,237) is maintained. 




Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).

A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

s 42, 45, and 46 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 31, 33, and 43-46 of copending Application No. 15/316,671 (‘671). Although the claims at issue are not identical, they are not patentably distinct from each other because is directed to a matrix or mass comprising a functional compound, at least one solvent, at least one film-forming agent, and a viscosity regulator. Each application claims the solvent is ethanol (claim 1, instant application, claim 6, copending Application No. ‘671). Each application claims the film-forming agent is ethylcellulose (claim 1, instant application, claim 4, copending Application No. ‘671). Each application claims the functional compound is a flavor, a scent, or a printing agent (claims 43, 44, and 45, instant application, claims 7, 8, 9, 10, and 11, copending Application No. ‘671). The applications differ in copending Application No. ‘671 claims at least one carrier comprises water, fat/oil, solvent, or a film-former-comprising matrix. It would have been obvious to one of ordinary skill in the art that since copending Application No. ‘671 claims separately the same film-forming agent, ethylcellulose and solvent, ethanol, are in the mass that the compositions of the instant application and copending Application No. ‘671 are obvious variants. For these reasons, one of ordinary skill in the art would conclude that the invention defined in the instant claims would have been an obvious variation of the invention defined in the claims of copending Application No. ‘671.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Response to Arguments
The examiner notes applicants request to hold the double patenting rejection in abeyance. The rejection of claims 42, 45, and 46 provisionally rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over 31, 33, and 43-46 of copending Application No. 15/316,671 (‘671) is maintained, as the claims have not been found allowable.  


In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to 


Claim 42 is rejected under 35 U.S.C. 103 as being unpatentable over CN102987563. CN102987563 cited by Applicant on the IDS dated 6/12/2017. A translation of CN102987563 from Patent Translate powered by EPO and Google is used as an English equivalent for translation purposes.

Applicant’s Invention
Applicant claims a matrix for comprising a functional compound, the matrix  comprising: at least one functional compound, a solvent, a film-forming agent, and a viscosity regulator, wherein said solvent dissolves the at least one functional compound and homogenizes the film-forming agent into the matrix, wherein the film-forming agent is ethyl cellulose and the amount of the film-forming agent in the matrix is below 2% , wherein the solvent is ethanol, wherein at least one functional compound comprises at least one scent and an additional functional compound comprises a taste or a taste eliminator, and wherein the viscosity regulator is a silicate compound. 

Determination of the scope of the content of the prior art
(MPEP 2141.01)
CN102987563 teaches a cigarette paper filter material containing orchid fragrance, which can obviously reduce the irritation and “paper smell” of paper filter cigarettes, and evenly transmit the natural gas smell of orchids to smokers (page 2, Summary of Invention, paragraph 1, translation). CN102987563 teaches the orchid powder is coated or sprayed on the paper filter material by preparing a mixed solution, 

Ascertainment of the difference between the prior art and the claims
(MPEP 2141.02)
CN102987563 does not specifically disclose the viscosity regulator is a silicate compound or the amount of the film forming agent in the matrix is below 2% or below 1%.  
Finding a prima facie obviousness
Rationale and Motivation (MPEP 2142-2143)

Regarding the limitation wherein the amount of the film-forming agent in the matrix is below 2%, one of ordinary skill in the art would have been motivated to adjust the amount of film forming agent in the composition as a matter of routine experimentation and optimization. CN102987563 teaches the weight percentage of the organic binder in the paper filter medium is 0.1 -10%. Ethyl cellulose is the binder used in the examples. Based on these teachings one of ordinary skill in the art would have been motivated to use various amounts of the ethyl cellulose component to formulate the cigarette paper filter material containing the orchid fragrance.  The adjustment of particular conventional working conditions (e.g., determining result effective amounts of the ingredients beneficially taught by the cited references) is deemed merely a matter of 
Therefore, the claimed invention as a whole would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made because every element of the invention has been fairly suggested by the cited references.
Response to Arguments
	Applicant's arguments filed February 1, 2021 have been fully considered but they are not persuasive. Applicant argues that claim 42 recites that the “solvent dissolves and homogenized the at least one functional compound and the film-forming agent into the matrix” and that CN563 fails to teach a matrix that “dissolves and homogenizes” the functional compound. Applicant maintains that CN563 merely allows the “dispersed” orchid powder to adhere to the cigarette paper filter material. Applicant argues that CN563 teaches away from using a matrix having a dissolved and homogenous functional compound. In response to Applicant’s argument, the examiner maintains that while CN563 does not teach the exact steps, as currently amended, wherein the solvent dissolves and homogenizes the at least one functional compound and the film-forming agent into the matrix, CN563 does teach the following steps: the orchid is dried and then pulverized, ethyl cellulose and xylitol used as a binder were poured into 95% ethanol solution and stirred to achieve complete dissolution. The orchid powder was added to the binder solution and stirred for 2 hours to achieve “uniform dispersion” of the orchid powder in the binder solution. The uniform dispersion comprising the orchid powder in the binder solution, is coated on the base paper of the cigarette. According to orchid powder was added to the binder solution and stirred for 2 hours to achieve “uniform dispersion” of the orchid powder in the binder solution. The examiner maintains that it would have been obvious to one of ordinary skill in the art that a “uniform dispersion” provides a homogenous mixture of the solvent, the functional compound and the film-forming agent. This is evidenced by the definition of “homogenous” from Hawley’s Condensed Chemical Dictionary. Hawley defines “homogenous” as a compound is homogeneous since it is composed of one and only one group of atoms represented by a formula. For example, pure water is homogenous as it contains no other substance that is indicated by its formula, H2O. Homogeneity is a characteristic property of compounds and elements as opposed to mixtures. The term is often loosely used to describe a mixture or solution comprised of two or more compounds or elements that are “uniformly dispersed” in each other. Actually, no solution or mixture is homogeneous; the situation is more accurately described by the phrase “uniformly dispersed”. Thus, so-called “homogenized’ milk is not truly homogeneous; it is a mixture in which the fat particles have been mechanically reduced to a size that permits uniform dispersion and consequently stability (page 605, col. 2, homogeneous.). As such, based on this definition, chemically, the orchid powder added to the binder solution comprising ethyl cellulose, (ethyl cellulose) and xylitol (taste functional compound) and ethanol that is stirred for 2 hours that achieves “uniform dispersion” is a homogeneous solution, without evidence to the contrary. 
The examiner also notes, based on Applicant’s argument, claim 42 is a product-by-process claim. “[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.”   In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985). The product claimed is at least one functional compound, a solvent, a film-forming agent, and a viscosity regulator, wherein the film-forming agent is ethyl cellulose, the solvent is ethanol, the at least one functional compound comprises at least one scent and an additional functional compound comprises a taste or taste eliminator, and the viscosity regulator is a silicate compound. CN102987563 teaches the orchid powder is coated or sprayed on the paper filter material by preparing a mixed solution, and the solvent is selected from the group consisting of a hydrophobic polymer dissolved in an ethanol solution. CN102987563 teaches the hydrophobic polymer is selected from ethyl cellulose, silicone resin and sugar alcohols selected from mannitol, xylitol and glycerin. One of ordinary skill in the art would have been motivated to use a silicate compound in the composition because CN102987563 specifically teaches the binders comprise silicone resin, which is a silicate compound. As such, it would have been obvious to one of ordinary skill in the art to include silicone resin in the compositions comprising ethyl cellulose, orchid powder (scent), xylitol (taste agent), and ethanol, with a reasonable expectation of success. 

s 42, 45, 46, 62, and 63 are rejected under 35 U.S.C. 103 as being unpatentable over Popplewell et al. (US 2004/0180068) in view of Baydo et al. (US 7,247,199) and Piotrowski (US 3,694,237). 
Applicant’s Invention
Applicant claims a matrix for controlling the release of a functional compound, the matrix  comprising: at least one functional compound, a solvent, a film-forming agent, and a viscosity regulator, wherein said solvent dissolves and homogenizes the at least one functional compound and the film-forming agent into the matrix, wherein the film-forming agent is ethyl cellulose and the amount of the film-forming agent in the matrix is below 2% , wherein the solvent is ethanol, wherein at least one functional compound comprises at least one scent and an additional functional compound comprises a taste or a taste eliminator, and wherein the viscosity regulator is a silicate compound. 

Determination of the scope of the content of the prior art
(MPEP 2141.01)

Regarding claim 42, Popplewell et al. teach a continuous phase of 0.5-95% organically soluble cellulose material selected from ethyl cellulose (film-forming agent, ethyl cellulose) dissolved in 5-99.5% organic fragrance chemicals and/or organic flavor chemicals (functional compound scent and taste) (page 1, paragraph 8); the flavor products are combined with vehicles or carriers such as ethyl alcohol (solvent, ethanol) (page 4, paragraph 42); additional agents added include bulking carriers and colorants; bulking carriers include silicon dioxide and calcium silicate (page 4, paragraph 43). Popplewell et al. teach the cellulosic material is dissolved in the flavor/fragrant chemical to achieve continuous-phase product (homogeneous) (page 5, paragraph 44). 

Regarding claim 62, Popplewell et al. teach lower viscosity continuous-phase products may be particularized by spray drying (page 6, paragraph 55).
Regarding claim 63, Popplewell et al. teach in claim 18 a liquid flavor or fragrance system comprising 0.5 to 10% cellulose polymer, which include ethyl cellulose.

Ascertainment of the difference between the prior art and the claims
(MPEP 2141.02)
Popplewell et al. do not specifically disclose the matrix further comprises at least one printing agent, as claimed in claim 45. It is for this reason Baydo et al. and Piotrowski are added as secondary references.
Baydo et al. teach food grade ink jet which include food grade pigments, food grade lower alcohols and a resin component, shellac (Abstract, col. 1, lines 43-50). Food grade pigments, including grade lakes are used to produce the ink jets (col. 2, lines 39-60).
Piotrowski teaches edible ink compositions suitable for making confectionery (col. 1, lines 21-22). Piotrowski teach a shellac base ink (col. 2, lines 3-5). Piotrowski teach the ink composition comprises partially esterified purified shellac mixed with ethyl alcohol and various selected conventional edible dyes, pigments and lakes to provide color (col. 2, lines 70-72-col. 1, lines 1-2). 

Finding a prima facie obviousness
Rationale and Motivation (MPEP 2142-2143)
KSR International CO. v. Teleflex lnc. 82 USPQ 2d 1385 (Supreme Court 2007). 
Regarding the limitation wherein the amount of the film-forming agent in the matrix is below 2%, one of ordinary skill in the art would have been motivated to adjust 
Therefore, the claimed invention as a whole would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made because every element of the invention has been fairly suggested by the cited references.
Response to Arguments
Applicant's arguments filed February 1, 2021 have been fully considered but they are not persuasive. Applicant argues that Popplewell et al. fails to teach the functional compound and the film-forming agent is dissolved in the solvent. In response to Applicant’s argument, Popplewell et al. teach a continuous phase of 0.5-95% organically soluble cellulose material selected from ethyl cellulose (film-forming agent, ethyl cellulose) dissolved in 5-99.5% organic fragrance chemicals and/or organic flavor chemicals (functional compound scent and taste). Popplewell et al. further teach that the flavor products are combined with vehicles or carriers such as ethyl alcohol (solvent, . 
	The examiner also notes, based on Applicant’s argument, claim 42 is a product-by-process claim. “[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.”   In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985). The product claimed is at least one functional compound, a solvent, a film-forming agent, and a viscosity regulator, wherein the film-forming agent is ethyl cellulose, the solvent is ethanol, the at least one functional compound comprises at least on scent and an additional functional compound comprises a taste or taste eliminator, and the viscosity regulator is a silicate compound. 
Popplewell et al. teach a continuous phase of 0.5-95% organically soluble cellulose material selected from ethyl cellulose (film-forming agent, ethyl cellulose) dissolved in 5-99.5% organic fragrance chemicals and/or organic flavor chemicals (functional compound scent and taste); the flavor products are combined with vehicles or carriers such as ethyl alcohol (solvent, ethanol); additional agents added include bulking carriers and colorants; bulking carriers include silicon dioxide and calcium .

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Andriae M Holt whose telephone number is (571)272-9328.  The examiner can normally be reached on Monday-Friday, 8:00 am-4:30 pm EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sue Liu can be reached on 571-272-5539.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ANDRIAE M HOLT/Examiner, Art Unit 1616                                                                                                                                                                                                        
/SUE X LIU/Supervisory Patent Examiner, Art Unit 1616